EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of _________
__, 2008, by and between Xcorporeal, Inc. (“Company”) and Kelly McCrann
(“Executive”), to become effective the 2nd day of October, 2008 (the “Effective
Date”).
 
RECITALS
 
A. WHEREAS, Executive has experience and expertise to perform as the Chief
Executive Officer of Company, Company has agreed to employ Executive, and
Executive has agreed to enter into such employment, on the terms set forth in
this Agreement.
 
B. WHEREAS, Executive acknowledges that this Agreement is necessary for the
protection of Company’s investment in its business, good will, products, methods
of operation, information, and relationships with its customers and other
employees.
 
C. WHEREAS, Company acknowledges that Executive desires clarification of his
compensation, benefits, and other terms of employment.
 
NOW, THEREFORE, in consideration thereof and of the covenants and conditions
contained herein, the parties agree as follows:
 
AGREEMENT
 
1. TERM OF AGREEMENT
 
The term of this Agreement shall begin on the Effective Date and shall continue
until the earlier of: (a) the date on which it is terminated pursuant to Section
5; or (b) two (2) years following the Effective Date (“Term”). In the event
Executive ceases to be employed by Company for any reason, Executive shall
tender his resignation from all positions he holds with the Company, effective
on the date his employment terminates.
 
2. EMPLOYMENT
 
2.1 Employment of Executive. Company agrees to employ Executive to render
services on the terms set forth herein. Executive hereby accepts such employment
on the terms and conditions of this Agreement.
 
2.2 Position and Duties. Executive shall serve as Chief Executive Officer of
Company, reporting to the Company’s Board of Directors (“Board”), and shall have
the general powers, duties and responsibilities of management usually vested in
that office and such other powers and duties as may be prescribed from time to
time by the Board.
 
2.3 Standard of Performance. Executive agrees that he will at all times
faithfully and industriously and to the best of his ability, experience and
talents perform all of the duties that may be required of and from him pursuant
to the terms of this Agreement. Such duties shall be performed at such place or
places as the interests, needs, business and opportunities of Company shall
require or render advisable.
 
 
 

--------------------------------------------------------------------------------

 
 
2.4 Exclusive Service. Executive shall devote substantially all of his business
energies and abilities and all of his productive time to the performance of his
duties under this Agreement (reasonable absences during holidays and vacations
excepted). The Company acknowledges that Executive currently serves as the
Chairman of PatientFYI, LLC as well as an independent director of several other
non-public companies. The Company agrees that Executive may continue those
activities in addition to his responsibilities as Chief Executive Officer.
 
3. COMPENSATION
 
3.1 Compensation. During the term of this Agreement, Company shall pay the
amounts and provide the benefits described in this Section 3, and Executive
agrees to accept such amounts and benefits in full payment for Executive’s
services under this Agreement.
 
3.2 Base Salary. Company shall pay to Executive an annual base salary of
$325,000, less applicable taxes, earned and payable in substantially equal
installments in accordance with Company’s standard payroll practices. At
Company’s sole discretion, Executive’s base salary may be increased, but not
decreased, annually.
 
3.3 Discretionary Bonus. Executive is eligible to receive an annual bonus in the
sole discretion of Company, based on Executive achieving designated individual
goals and milestones, and the overall performance and profitability of Company.
The goals and milestones will be established and reevaluated on an annual basis
by mutual agreement of Executive and the Board. Any bonus under this Section 3.3
will be based on a calendar year and shall be paid on or about April 30th of the
following year, and in no event later than December 31 of the following year.
The first annual bonus, to the extent granted at the sole discretion of Company,
shall be prorated based on the Effective Date. The goals and objectives related
to the 2008 target bonus shall be established within thirty (30) days of the
Effective Date. Executive must be employed as of the last day of the calendar
year to which the bonus relates in order to receive any bonus for such year.
 
3.4 Equity Incentive Plan.
 
(i) Executive shall be granted options to purchase 700,000 shares of Company’s
common stock (the "Initial Grant"), at an exercise price equal to the greater of
(a) $1.50 per share or (b) the fair market value of a share of Company common
stock on the Effective Date, pursuant to a Stock Option Agreement granted under
the provisions of the Company's Stock Incentive Plan (the "Plan"). The option
will vest as follows: 25% on the first, second, third, and fourth anniversaries
of the Effective Date.
 
(ii) If Company issues shares to National Quality Care, Inc. ("NQCI") pursuant
to its current negotiations with NQCI, Executive shall, upon the date of such
issuance to NQCI (the "Grant Date"), be granted an additional option under the
Plan to purchase such shares of Company's common stock, at an exercise price
equal to the greater of (a) $1.50 per share or (b) the fair market value of a
share of Company common stock on the Grant Date, necessary to preserve
Executive's ownership percentage of the Company on a fully diluted basis, based
upon the ownership percentage determined as of the date of the Initial Grant.
The option shall be granted pursuant to a Stock Option Agreement granted under
the provision of the Plan, and shall vest as follows: 25% on the first, second,
third, and fourth anniversaries of the Grant Date.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(iii) Except as otherwise set forth herein, vesting of options will cease upon
the termination of Executive’s employment with Company.
 
3.5 Fringe Benefits. Upon satisfaction of the applicable eligibility
requirements, during the term of his employment, Executive (and his dependents)
shall be included in any medical, dental, disability and life insurance, pension
and retirement plans and other benefit plans or programs maintained by Company
for the benefit of its employees, subject to the terms of such plans and
programs.
 
3.6 Paid Time Off. Executive shall accrue, on a daily basis, a total of four (4)
workweeks of paid time off (PTO) per year following the Effective Date,
provided, however, that Executive’s accrued and unused PTO may not exceed a
total of seven (7) workweeks. Thereafter, Executive will not continue to accrue
PTO benefits until he has used enough PTO time to fall below this maximum
amount. Any accrued but unused PTO will be paid to Executive, on a pro rata
basis, at the time that his employment is terminated. This PTO shall be in
addition to normal Company holidays, which shall be determined at the discretion
of Company from time to time.
 
3.7 Relocation. If Executive chooses to relocate his principal residence so that
he may reside in closer proximity to the Company's headquarters, the Company
shall reimburse Executive for the reasonable packing, shipping, and
transportation costs incurred in relocating Executive's and his family's
personal effects from his then current home to the area in which the Company
then is located, and for any additional costs upon which the Company and
Executive then may mutually agree.
 
3.8 Deduction from Compensation. Company shall deduct and withhold from all
compensation payable to Executive all amounts required to be deducted or
withheld pursuant to any present or future law, ordinance, regulation, order,
writ, judgment, or decree requiring such deduction and withholding.
 
4. REIMBURSEMENT OF EXPENSES
 
4.1 Travel and Other Expenses. Company shall pay to or reimburse Executive for
those travel, cell phone, promotional, professional continuing education and
licensing costs (to the extent required), professional society membership fees,
seminars and similar expenditures incurred by Executive which Company determines
are reasonably necessary for the proper discharge of Executive’s duties under
this Agreement and for which Executive submits appropriate receipts and
indicates the amount, date, location and business character in a timely manner.
 
4.2 Liability Insurance. Company shall provide Executive with officers and
directors’ insurance, or other liability insurance, consistent with its usual
business practices, to cover Executive against all insurable events related to
his employment with Company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.3 Indemnification. Promptly upon written request from Executive, Company shall
indemnify Executive, to the fullest extent under applicable law, for all
judgments, fines, settlements, losses, costs or expenses (including attorneys’
fees), arising out of Executive’s activities as an agent, employee, officer or
director of Company, or in any other capacity on behalf of or at the request of
Company, unless such judgment, fine, settlement, loss, cost or expense is the
result of Executive’s gross negligence or misconduct. Such agreement by Company
shall not be deemed to impair any other obligation of Company respecting
indemnification of Executive otherwise arising out of this or any other
agreement or promise of Company or under any statute.
 
5. TERMINATION
 
5.1 Termination With Good Cause; Resignation Without Good Reason. Company may
terminate Executive’s employment at any time, with or without notice, for Good
Cause (as defined below). If Company terminates Executive’s employment for Good
Cause, or if Executive resigns without Good Reason (as defined below), Company
shall pay Executive his base salary prorated through the date of termination, at
the rate in effect at the time notice of termination is given, together with any
benefits mandated under the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA), or required under the terms of any death, insurance or retirement
plan, program or agreement provided by Company and to which Executive is a party
or in which Executive is a participant. Company shall have no further
obligations to Executive under this Agreement or any other agreement, and all
unvested options will terminate.
 
5.2 Termination Without Good Cause; Resignation with Good Reason. Executive
shall have the right to terminate his employment with notice and Good Reason and
Company shall have the right to terminate Executive’s employment at anytime
without Good Cause. If, at anytime prior to the expiration of the Term, Company
terminates Executive’s employment without Good Cause, or Executive resigns for
Good Reason:
 
(i) Company shall pay Executive his base salary prorated through the date of
termination, at the rate in effect at the time notice of termination is given,
together with any benefits mandated under COBRA, or required under the terms of
any death, insurance or retirement plan, program or agreement provided by
Company and to which Executive is a party or in which Executive is a
participant;
 
(ii) Company shall continue to pay Executive his base salary (at the annual rate
in effect at the time of termination) for a period of twelve (12) months
following termination (the “Severance Period”), payable in substantially equal
installments in accordance with Company’s payroll policy from time to time in
effect; and
 
(iii) If Executive elects COBRA continuation coverage, Company shall pay for
such health insurance coverage through the Severance Period at the same rate as
it pays for health insurance coverage for its active employees (with Executive
required to pay for any employee-paid portion of such coverage). After the
Severance Period concludes, Executive shall be responsible for the payment of
all premiums attributable to COBRA continuation coverage at the same rate as
Company charges all COBRA beneficiaries. Nothing herein provided, however, shall
be construed to extend the period of time over which such COBRA continuation
coverage otherwise may be provided to Executive and/or his dependents.
 
 
-4-

--------------------------------------------------------------------------------

 
 
To be eligible for the compensation provided for in Sections 5.2(ii) and (iii)
above, Executive must sign an agreement acceptable to Company that (a) waives
any rights Executive may otherwise have against Company, (b) releases Company
from actions, suits, claims, proceedings and demands related to the period of
employment and/or the termination of employment, and (c) contains certain other
obligations which shall be set forth at the time of the termination. Company
shall have no further obligations to Executive under this Agreement or any other
agreement.
 
5.3 Good Cause. For purposes of this Agreement, a termination shall be for “Good
Cause” if Executive, in the subjective, good faith opinion of Company, shall:
 
(i) Commit an act of fraud, moral turpitude, misappropriation of funds or
embezzlement in connection with his duties;
 
(ii) Breach Executive’s fiduciary duty to Company, including, but not limited
to, acts of self-dealing (whether or not for personal profit);
 
(iii) Breach this Agreement, the Confidentiality Agreement (defined below), or
Company’s written Codes of Ethics as adopted by the Board;
 
(iv) Commit a willful, reckless or grossly negligent violation of any material
provision of Company’s written Employee Handbook, or any applicable municipal,
state or federal law or regulation;
 
(v) Fail or refuse (whether willfully, recklessly or negligently) to comply with
all relevant and material obligations, assumable and chargeable to an executive
of his corporate rank and responsibilities, under the Sarbanes-Oxley Act and the
regulations of the Securities and Exchange Commission promulgated thereunder;
 
(vi) Fail to or refuse to comply with the lawful directives of the Board in the
performance of his duties under this Agreement (other than a failure caused by
temporary disability); provided, however, that no termination shall occur on
that basis unless Company first provides the Executive with written notice to
cure. The notice to cure shall reasonably specify the acts or omissions that
constitute the Executive’s failure or refusal to perform his duties, and the
Executive shall have a reasonable opportunity (not to exceed 10 days after the
date of notice to cure) to correct his failure or refusal to perform his duties.
Termination under this subsection (vi) shall be effective as of the date of
written notice to cure; or
 
(vii) Be convicted of, indicted for, or enter a plea of guilty or no contest to,
a felony or misdemeanor under state or federal law, other than a traffic
violation or misdemeanor not involving dishonesty or moral turpitude.
 
 
-5-

--------------------------------------------------------------------------------

 
 
5.4 Good Reason. For purposes of this Agreement, a resignation shall be for
“Good Reason” if tendered within ninety (90) days of any of the following
actions by Company:
 
(i) Assignment to Executive of duties materially inconsistent with Executive’s
status as defined in Section 2.2, or a material reduction in the nature or
status of Executive’s responsibilities;
 
(ii) A material change in the geographic location at which Executive must
perform the services hereunder;
 
(iii) Any other action or inaction that constitutes a material breach of this
Agreement by Company; or
 
(iv) Executive is asked to report to any one other than the Board.
 
A resignation with Good Reason shall not be effective unless Company is first
provided with written notice of the action constituting Good Reason and an
opportunity to cure. The notice to cure shall reasonably specify the event or
action constituting Good Reason and Company shall have an opportunity of thirty
(30) days to remedy such action.
 
5.5 Death or Disability. To the extent consistent with federal and state law,
Executive’s employment, salary, and compensation shall terminate on his death or
disability. “Disability” means any health condition, physical or mental, or
other cause beyond Executive’s control, that prevents him from performing his
duties, even after reasonable accommodation is made by Company, for a period of
180 days within any 360 day period. In the event of termination due to death or
Disability, Company shall pay Executive (or his legal representative) his salary
prorated through the date of termination, at the rate in effect at the time of
termination, together with any benefits accrued through the date of termination.
Company shall have no further obligations to Executive (or his legal
representative) under this Agreement.
 
5.6 Return of Company Property. Upon the termination of his employment or at any
time prior thereto upon the request of Company, Executive shall return to
Company all products, books, records, forms, specifications, formulae, data
processes, designs, papers and writings relating to the business of Company
including without limitation proprietary or licensed computer programs, customer
lists and customer data, and/or copies or duplicates thereof in Executive’s
possession or under Executive’s control. Executive shall not retain any copies
or duplicates of such property and all licenses granted to him by Company to use
computer programs or software shall be revoked upon the termination of
Executive’s employment, unless earlier terminated by Company.
 
5.7 Compliance with Section 409A. Payments and benefits under this Paragraph 5
shall be paid or provided only at the time of a termination of Executive’s
employment that constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and guidance promulgated thereunder. Further, if Executive is a
“specified employee” as such term is defined under Section 409A of the Code and
the regulations and guidance promulgated thereunder, any payments described in
Paragraph 5 shall be delayed for a period of six (6) months following
Executive’s separation of employment to the extent and up to an amount necessary
to ensure such payments are not subject to the penalties and interest under
Section 409A of the Code.
 
 
-6-

--------------------------------------------------------------------------------

 
 
5.8 Excess Parachute Payments. If Executive would, except for this Section 5.8,
be subject to a tax pursuant to Section 4999 of the Code, or any successor
provision that may be in effect, as a result of "parachute payments" (as that
term is defined in Section 280G(b)(2)(A) and (d)(3) of the Code) made pursuant
to this Agreement or pursuant to any plan, program, or policy of Company, or a
deduction would not be allowed to Company for all or any part of such payments
by reason of Section 280G(a) of the Code, or any successor provision that may be
in effect, such payments shall be reduced, eliminated, or postponed in such
amounts as are required to reduce the aggregate "present value" (as that term is
defined in Section 280G(d)(4) of the Code) of such payments to one dollar less
than an amount equal to three times Executive's "base amount" (as that term is
defined in Section 280G(b)(3)(a) and (d)(1) and (2) of the Code). To achieve
such required reduction in aggregate present value, Executive shall determine
what item(s) constituting the parachute payments shall be reduced, eliminated,
or postponed, the amount of each such reduction, elimination, or postponement,
and the period of each such postponement. To enable Executive to make such
determination, Company shall be required to provide Executive with such
information as is reasonably necessary for such determination. Prior to the
making of any payment under this Agreement, either party may request a
determination as to whether such payment would constitute a "parachute payment,"
and, if so, the amount by which the payment must be reduced in accordance with
this Section 5.8. If such a determination is requested, it shall be made
promptly, at Company's expense, by tax counsel selected by Company and approved
by Executive (which approval shall not unreasonably be withheld), and such
determination shall be conclusive and binding on the parties. Company shall
provide such information as such counsel may reasonably request, and such
counsel may engage accountants or other experts at Company’s expense to the
extent that it reasonably deems it necessary to reach a determination.
 
6. DUTY OF LOYALTY
 
Other than those activities described in Section 2.4, during the term of his
employment, Executive shall not, without the prior written consent of Company,
directly or indirectly render services of a business, professional, or
commercial nature to any person or firm, whether for compensation or otherwise,
or engage in any activity directly or indirectly competitive with or adverse to
the business or welfare of Company, whether alone, as a partner, or as an
officer, director, employee, consultant, or holder of more than 1 % of the
capital stock of any other corporation. Otherwise, Executive may make personal
investments in any other business so long as these investments do not require
him to participate in the operation of the companies in which he invests.
 
7. CONFIDENTIAL INFORMATION
 
7.1 Trade Secrets of Company. Executive, during the term of his employment, will
develop, have access to and become acquainted with various trade secrets which
are owned by Company and/or its affiliates and which are regularly used in the
operation of the businesses of such entities. Executive shall not disclose such
trade secrets, directly or indirectly, or use them in any way, either during the
term of his employment or at any time thereafter, except as required in the
course of his employment by Company. All files, contracts, manuals, reports,
letters, forms, documents, notes, notebooks, lists, records, documents, customer
lists, vendor lists, purchase information, designs, computer programs and
similar items and information, relating to the businesses of such entities,
whether prepared by Executive or otherwise and whether now existing or prepared
at a future time, coming into his possession shall remain the exclusive property
of such entities, and shall not be removed, other than for work-related
purposes, from the premises where the work of Company is conducted, except with
the prior written authorization by Company.
 
 
-7-

--------------------------------------------------------------------------------

 
 
7.2 Confidential Data of Customers of Company. Executive, in the course of his
duties, will have access to and become acquainted with financial, accounting,
statistical and personal data of customers of Company and of their affiliates.
All such data is confidential and shall not be disclosed, directly or
indirectly, or used by Executive in any way, either during the term of his
employment (except as required in the course of employment by Company) or at any
time thereafter.
 
7.3 Continuing Effect. The provisions of this Section 7 and Sections 8 and 9 of
this Agreement shall remain in effect after the Term and/or following the
termination of Executive’s employment with Company.
 
8. NO SOLICITATION
 
8.1 No Solicitation of Employees. Executive agrees that he will not, during his
employment with Company, and for one (1) year thereafter if terminated without
Good Cause or with Good Reason or for two (2) years thereafter if his employment
terminates for any other reason, encourage or solicit any other employee of
Company to terminate his or her employment for any reason, or solicit the
service of any other employee of Company (or any individual who was an employee
of Company during the year preceding such solicitation), nor will he assist
others to do so, nor agree to hire any employee of Company (or an individual who
was an employee of Company during the year preceding such hire) into employment
with himself or any other person or entity.
 
8.2 No Solicitation of Customers. Executive agrees that he will not, during his
employment with Company, and for one (1) year thereafter if terminated without
Good Cause or with Good Reason or for two (2) years thereafter if his employment
terminates for any other reason, directly or indirectly call on, or otherwise
solicit business from any actual customer or potential customer known by
Executive to be targeted by Company, nor will he assist others in doing so, nor
will he otherwise interfere in Company’s relationship with any of its customers.
 
9. INTELLECTUAL PROPERTIES.
 
To the extent permissible under applicable law, all intellectual properties made
or conceived by Executive arising out of or relating to this Agreement or
Company’s business during the term of this employment by Company shall be the
right and property solely of Company, whether developed independently by
Executive or jointly with others. As a condition to his employment, Executive
will sign the Company’s standard Executive Innovation, Proprietary Information
and Confidentiality Agreement (“Confidentiality Agreement”).
 
 
-8-

--------------------------------------------------------------------------------

 
 
10. OTHER PROVISIONS
 
10.1 Compliance With Other Agreements. Executive represents and warrants to
Company that the execution, delivery and performance of this Agreement will not
conflict with or result in the violation or breach of any term or provision of
any order, judgment, injunction, contract, agreement, commitment or other
arrangement to which Executive is a party or by which he is bound.
 
10.2 Injunctive Relief. Executive acknowledges that the services to be rendered
under this Agreement and the items described in Sections 6, 7, 8 and 9 are of a
special, unique and extraordinary character, that it would be difficult or
impossible to replace such services or to compensate Company in money damages
for a breach of such Sections. Accordingly, Executive agrees and consents that
if he violates any of the provisions of this Agreement, Company, in addition to
any other rights and remedies available under this Agreement or otherwise, shall
be entitled to temporary and permanent injunctive relief, without the necessity
of proving actual damages and without the necessity of posting any bond or other
undertaking in connection therewith.
 
10.3 Attorneys’ Fees. The prevailing party in any suit or other proceeding
brought to enforce, interpret or apply any provisions of this Agreement, shall
be entitled to recover all costs and expenses of the proceeding and
investigation (not limited to court costs), including all attorneys’ fees.
 
10.4 Counsel. The parties acknowledge and represent that, prior to the execution
of this Agreement, they have had an opportunity to consult with their respective
counsel concerning the terms and conditions set forth herein. Additionally,
Executive represents that he has had an opportunity to receive independent legal
advice concerning the taxability of any consideration received under this
Agreement. Executive has not relied upon any advice from Company and/or its
attorneys with respect to the taxability of any consideration received under
this Agreement. Executive further acknowledges that Company has not made any
representations to him with respect to tax issues.
 
10.5 Nondelegable Duties. This is a contract for Executive’s personal services.
The duties of Executive under this Agreement are personal and may not be
delegated or transferred in any manner whatsoever, and shall not be subject to
involuntary alienation, assignment or transfer by Executive during his life.
 
10.6 Governing Law. The validity, construction and performance of this Agreement
shall be governed by the laws, without regard to the laws as to choice or
conflict of laws, of the State of California.
 
10.7 Venue. If any dispute arises regarding the application, interpretation or
enforcement of any provision of this Agreement, including fraud in the
inducement, such dispute shall be resolved either in federal or state court in
Los Angeles, California.
 
 
-9-

--------------------------------------------------------------------------------

 
 
10.8 No Jury. If any dispute arises regarding the application, interpretation or
enforcement of any provision of this Agreement, including fraud in the
inducement, the parties hereby waive their right to a jury trial.
 
10.9 No Punitive Damages. If any dispute arises regarding the application,
interpretation or enforcement of any provision of this Agreement, including
fraud in the inducement, the parties hereby waive their right to seek punitive
damages in connection with said dispute.
 
10.10 Severability. If any provision of this Agreement shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.
 
10.11 Binding Effect. The rights and obligations of Company under this Agreement
shall be binding upon and inure to the benefit of its successors and assigns.
 
10.12 Notice. Any and all notices required in connection with this Agreement
shall be deemed adequately given only if in writing and (a) personally
delivered, or sent by first class, registered or certified mail, postage
prepaid, return receipt requested, or by recognized overnight courier, (b) sent
by facsimile, provided a hard copy is mailed on that date to the party for whom
such notices are intended, or (c) sent by other means at least as fast and
reliable as first class mail. A written notice shall be deemed to have been
given to the recipient party on the earlier of (a) the date it shall be
delivered to the address required by this Agreement; (b) the date delivery shall
have been refused at the address required by this Agreement; (c) with respect to
notices sent by mail or overnight courier, the date as of which the Postal
Service or overnight courier, as the case may be, shall have indicated such
notice to be undeliverable at the address required by this Agreement; or
(d) with respect to a facsimile, the date on which the facsimile is sent and
receipt of which is confirmed. Any and all notices referred to in this
Agreement, or which either party desires to give to the other, shall be
addressed to his residence in the case of Executive, or to its principal office
in the State of California, marked “Attention: Chairman” in the case of Company.
 
10.13 Headings. The Section and other headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
10.14 Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties. Either party may
in writing waive any provision of this Agreement to the extent such provision is
for the benefit of the waiving party. No waiver by either party of a breach of
any provision of this Agreement shall be construed as a waiver of any subsequent
or different breach, and no forbearance by a party to seek a remedy for
noncompliance or breach by the other party shall be construed as a waiver of any
right or remedy with respect to such noncompliance or breach.
 
10.15 Entire Agreement. This Agreement is the only agreement and understanding
between the parties pertaining to the subject matter of this Agreement, and
supersedes all prior agreements, summaries of agreements, descriptions of
compensation packages, discussions, negotiations, understandings,
representations or warranties, whether verbal or written, between the parties
pertaining to such subject matter.
 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
EXECUTIVE:
 

       
 Kelly McCrann
                 
COMPANY:
 
XCORPOREAL, INC.
            By         Terren S. Peizer      
Its Chairman

 
 
-11-

--------------------------------------------------------------------------------

 